Title: Nicolas G. Dufief to Thomas Jefferson, 30 January 1817
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            
              Monsieur,
              A Philadelphie ce 30 Janvier. 1817
            
            Je vous ai écrit ce matin pour vous annoncer que J’avais fini d’adresser à Monticello tous les livres demandés à l’exception de la Bible & de l’histoire de la Philosophie que je n’ai pu procurer. Je m’empresse, à présent, de répondre à votre lettre du 24. reçue cette après-midi. Je puis vous certeifier n’avoir reçu aucun argent de Mr Gibson en Août dernier, deux mois après les ordres que vous lui aviez donnés, ni depuis cette époque là. Nous ne manquons jamais d’accuser reception de l’argent reçu & de le mentionner, en même temps, sur nos livres. Ainsi Si la Somme de 31. dollars nous eût été transmise, Mr Gibson aurait une lettre de nous à ce sujet, ou bien son correspondant de Philadelphie, une quittance, s’il l’eut, ainsi, adressée. Vous m’obligerez beaucoup, lorsque la chose aura été éclaircie de m’informer comment l’erreur a pu être commise.
            J’ai poussé la précaution jusqu’à faire remettre par une personne sûre (qui a elle-même fait  les paquets et écrit leur adresse) tous les livres mentionnés dans la lettre écrite & mise à la poste ce matin, & que vous recevrez, en même temps, que la présente
            
            
              J’ai l’honneur d’être, Monsieur, votre très-respectueux & très-dévoué serviteur
              N. G. Dufief
            
          
          
            P.S vous êtes crédite de 4dlrs 50cts balance qui vous revient
          
         
          Editors’ Translation
          
            
              
                Sir,
                 Philadelphia 30 January. 1817
              
              I wrote to you this morning to advise you that I had finished sending to Monticello all the books requested except the Bible and The History of Philosophy, which I could not obtain. I now hasten to reply to your letter of the 24th, received this afternoon. I can assure you that I received no money from Mr. Gibson last August, two months after the orders you had given him, or since then. We never fail to acknowledge money received and, at the same time, to record it on our books. Thus, if the sum of 31 dollars had been transmitted to us, Mr. Gibson would have a letter from us regarding this matter, or his correspondent in Philadelphia would have a receipt, if Mr. Gibson had sent it to him. You will oblige me much, when this matter has been clarified, by letting me know how the error could have been committed.
              As a precaution, all the books mentioned in the letter written and mailed this morning, which you will receive at the same time as the present one, have been delivered by a reliable person (who also made up the packages and wrote the address on them)
              
                I have the honor to be, Sir, your very respectful and very devoted servant
                N. G. Dufief
              
            
            
              P.S. You have been credited with  a balance of $4.50 due to you
            
          
        